Citation Nr: 1717232	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-50 537	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Veteran represented by:	George Singley, Esq.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In June 2015, the Board remanded the claim for further development and adjudicative action, to include providing the Veteran a VA examination and medical opinion as to the etiology of the Veteran's right elbow disability.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's right elbow condition pre-existed his entrance into service.

2.  There is clear and unmistakable evidence that the pre-existing right elbow condition was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated November 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.

The Veteran was provided a VA examination of his claimed right elbow disability in June 2016.  The Board finds that this examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The Veteran seeks entitlement to service connection for a right elbow disability.  While in-service, he was diagnosed with tendonitis, old ununited fracture of the olecranon of right elbow, and old fracture of distal ulna of right elbow.  He has since been diagnosed with osteoarthritis.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Board notes that the Court has held that the presumption of aggravation under 38 U.S.C.A. § 1153 only applies in cases where a preexisting disability was noted at the service entrance examination.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Otherwise, the matter goes to the analysis of the presumption of soundness.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn, 25 Vet. App. at 234-35 (holding that the burden of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by an appellant concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (stating that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (1994) (finding that supporting medical evidence is needed to establish the presence of a preexisting condition). 

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000). 

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).

Here, the only conditions noted during the Veteran's March 1967 pre-enlistment examination were subnormal vision and a two-month-old fractured jaw that had "well-healed."  As no elbow-related conditions were noted in the Veteran's pre-enlistment examination, the presumption of soundness applies.  

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  In a June 2016 VA medical opinion, the examiner found that the Veteran's right elbow disability clearly and unmistakably existed prior to service.  If such was found, the Board remand directed under relevant case law that the examiner address whether clear and unmistakable evidence showed that there was no increase in disability.  Based on the examiner's response and the ordering of the words used by the examiner, the Board addresses whether the examiner was still using the clear an unmistakable standard when finding that was no aggravation/increase in disability.  Reading the rationale and the opinion as a whole, the Board finds that the examiner was using this correct standard.  In this regard, the examiner detailed evidence after the short initial rationale.  The examiner concluded that there was "no evidence that the right elbow condition is permanently worsened as result of service."  

The examiner noted that in April 1968, the Veteran complained of right elbow pain with no history of trauma in service and that an x-ray revealed an old, ununited fracture of the olecranon but no recent fracture was shown.  The examiner further noted that the Veteran was diagnosed with tendonitis in service, which referred to larger-scale acute (sudden, short-term) injuries with inflammation; but that after treatment, the tendonitis resolved without complication or sequela.  In addition, the examiner noted that there was no evidence of complaints, treatment, or findings for the remainder of service until separation in June 1970.  The examiner commented that after the Veteran's post-service injury to the elbow, he continued to work in construction without reported limitation of his right elbow performing this job.  There also was no evidence of treatment or complaint in the right elbow since 1971.  Again, these details from the examination report support the examiner's overall findings that there was clear and unmistakable evidence that the disabilities existed prior to service and that there was clear and unmistakable evidence that it was not aggravated by service.

Although the Veteran's entrance exam does not reflect that his right elbow was abnormal, the Veteran's STRs consistently noted that the old, ununited olecranon fracture occurred prior to service.  The detailed history that was obtained is highly credible. This history was corroborated by the x-ray findings which were indicative of an old healed fracture.  Thus, there is clear and unmistakable evidence that the Veteran was not sound upon entry of service and that the disability did not increase in service/aggravated by service.  

The Board acknowledges that the Veteran is competent to report that he experienced symptoms of elbow pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced symptoms of pain in his right elbow. 

However, to the extent that the Veteran asserts his right elbow disability underwent an increase in severity during service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with the medical evidence of record.  The STRs show no further treatment for right elbow pain after his complaint of pain in the elbow in April 1968.  There is also no evidence of post-service treatment for right elbow pain until the post-service injury to the right elbow.  The Veteran noted on a VA mental health treatment record dated in January 2015 that his right elbow was fractured in Vietnam; but this is inconsistent with all other medical evidence of record and is not considered a credible statement. 

There is no competent medical evidence showing that the Veteran's right elbow disability underwent an increase in severity during service.  The medical opinion provided in June 2016 was that there was no aggravation of the right elbow based on the fact that after the initial complaint of pain in April 1968, there were no further complaints noted in the STRs. In sum, the clinical evidence of record, including the June 2016 VA examination and medical opinion, establishes that the Veteran's right elbow disability clearly and unmistakably existed prior to service and was not aggravated by such service.  Therefore the presumption of soundness is rebutted.  38 U.S.C.A. § 1131; see also Wagner, 370 F.3d 1089; Horn, 25 Vet. App. 231.  

Accordingly, the Board finds that the criteria for service connection for a right elbow disability are not met and the Veteran's claim must be denied.  



ORDER

Entitlement to service connection for a right elbow disability is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


